Citation Nr: 9913651	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to a compensable disability evaluation for 
migraine headaches, secondary to the service-connected TMJ 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a rating exceeding 10 
percent for the service-connected TMJ dysfunction and granted 
service connection for headaches, secondary to the service-
connected TMJ dysfunction.

The Board notes  that, while in the above rating decision, 
the RO indicated that a 10 percent rating was being assigned 
for the headaches, the rating was actually not assigned 
because the RO treated this newly service-connected 
disability as "a symptom of his service connected [TMJ] 
condition" and, consequently, did not assign a separate 
rating for the headaches but, instead, re-classified the 
service-connected TMJ dysfunction to now include the phrase 
"with associated  headaches" and left the 10 percent that 
was already in effect for the TMJ dysfunction unchanged.

VA regulation specifically prohibits the practice known as 
"pyramiding" (i.e., the assignment of separate ratings for 
the same disability, or as set forth in 38 C.F.R. § 4.14, the 
evaluation of the same disability under various diagnoses).  
In the present case, however, it is clear that the assignment 
of separate ratings would not constitute pyramiding because, 
while both disabilities (the headaches and the TMJ 
dysfunction) have been found to be causally related (in the 
strict sense that one led to the other, not in the sense that 
they represent a single disability), they are clearly 
separate and distinct disabilities that warrant separate 
ratings.

The veteran has perfected his appeal of the above two issues, 
which the Board has listed separately on the first page of 
this remand.




REMAND

The veteran contends that he is entitled to higher ratings 
for the service-connected disabilities.  He also said, in his 
Notice of Disagreement of January 1998, that he was not 
satisfied with the two VA medical examinations that he 
underwent in October 1997 and that he wanted to be re-
examined "by another doctor."

After a careful review of the evidence of record, the Board 
is of the opinion that additional development is necessary.  
In particular, it is noted that, in addition to the need to 
have both service-connected disabilities rated separately 
under their respective diagnostic codes, the veteran needs to 
be re-examined by a neurologist and a maxillofacial 
specialist, in order to clarify the current severity of the 
service-connected disabilities, which is a question that the 
medical evidence  now of record does not clearly answer.

The record shows that the veteran has been service-connected 
for TMJ dysfunction since December 1954 and that this 
disability has historically been evaluated under the 
provisions of Diagnostic Code 9905 of VA's Schedule for 
Rating Disabilities (the Schedule).  See, 38 C.F.R. § 4.150, 
Part 4, Diagnostic Code 9905 (1998).  Ratings under 
Diagnostic Code 9905 are to be assigned based on the 
limitation of the motion of the TMJ, with 10 percent being 
warranted when the range of lateral excursion is limited to 
any figure between zero and four mm and when the inter-
incisal range is limited to any figure between 31 and 40 mm.  
Ratings of 20, 30 and 40 percent would be warranted if the 
inter-incisal motion is limited to 21 to 30 mm, 11 to 20 mm 
and zero to 10 mm, respectively.

The Board is of the opinion that the medical evidence 
pertaining to the actual severity of the service-connected 
TMJ dysfunction is conflictive and, as such, insufficient for 
rating purposes.

On the one hand, according to the report of a VA dental 
examination that was conducted in October 1997, the veteran 
was able to open the mandible to "only 50 mm," which, at 
first sight, seems to be sufficient basis to deny the claim 
for an increased rating under the provisions of Diagnostic 
Code 9905.

On the other hand, however, the same specialist who 
subscribed the above report said, in describing the veteran's 
limitation in his ability to move the TMJ, that the reported 
figure (50 mm) represented "a severe limitation of motion of 
the mandible," plus it is noted that a private oral and 
maxillofacial surgeon had said, in a June 1996 medical 
statement, that the veteran had severe TMJ dysfunction, with 
a decreased range of mandibular motion of about 13 mm of 
maximum opening, and other associated symptomatology.

As shown above, the medical evidence with regard to the 
current severity of the service-connected TMJ dysfunction is 
conflictive and needs clarification.

Regarding the service-connected headaches, the Board notes 
that, according to the report of a VA neurological diseases 
examination that was conducted in October 1997, the veteran 
complained of "very severe" headaches that occurred almost 
on a daily basis, lasted up to a whole day and made him 
interrupt all activity and go to bed.  With this evidence at 
hand, the RO explained, in the November 1997 rating decision 
hereby on appeal, that an evaluation of 10 percent was being 
assigned based on "characteristic prostrating attacks 
averaging one in two months over the last several months."  
See, 38 C.F.R. § 4.124a, Part 4, Diagnostic Code 8100 (1998).  
However, as noted earlier, no such rating was actually 
assigned, as no separate rating was assigned for the 
headaches and, instead, the service-connected TMJ dysfunction 
was simply re-classified to include the phrase "with 
associated headaches" and the 10 percent rating that was 
already in effect for the TMJ dysfunction under Diagnostic 
Code 9905 was left unchanged.

It is evident, then, that, not only does the RO need to 
assign a separate rating for the service-connected headaches 
under Diagnostic Code 8100, but it also needs to re-examine 
the veteran in order to be able to determine the rating that 
is currently warranted for this disability.

In evaluating the service-connected TMJ dysfunction and 
determining the rating that is warranted at this point in 
time, the RO needs also to take into consideration any 
functional loss due to pain, weakness, etc., that the 
service-connected disability may currently be productive of, 
as discussed by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereinafter referred to as 
"the Court") in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Also, the additional symptomatology that the private 
specialist reported in his statement of June 1996 as 
attributable to the service-connected TMJ dysfunction, which 
he said included pain on palpation of the masticatory muscle 
of the TMJ on movement of the joint, fatigue of stiffness of 
the jaws, weight loss due to masticatory dysfunction and mild 
preauricular bilateral swelling, leads the Board to believe 
that the RO should also consider the question of whether a 
referral for extra-schedular consideration of either one, or 
both, of the claims for increased ratings is warranted.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claims are REMANDED for the following additional 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   

The RO should also advise the veteran in 
the same written communication of his 
obligation to cooperate with the 
development of the appealed claims and 
should inform him that the consequences 
of his failing to report for a VA 
examination without good cause might 
include the denial of his claims for VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The RO should then schedule the 
veteran for a VA medical examination, to 
be conducted by a neurologist.  The 
claims folder, which should already 
include at least a copy of this remand, 
should be made available to the examiner 
prior to the examination and, if the 
veteran fails to report for the medical 
examination without good cause, the RO 
should indicate so, in a memorandum to 
the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the private medical statement 
of June 1996, the reports of the VA 
neurological disorders and dental 
examinations of October 1997, and a copy 
of this remand.  The examiner should also 
be asked to request, and interpret for 
the record, any studies or tests deemed 
necessary, conduct a thorough 
neurological examination of the veteran 
and thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the service-connected headaches 
currently are productive of (1) 
attacks that are not as frequent as 
one in two months over the last 
several months; (2) characteristic 
prostrating attacks averaging one in 
two months over the last several 
months; (3) characteristic 
prostrating attacks occurring on an 
average of once a month over the 
last several months; (4) or very 
frequent, completely prostrating and 
prolonged, attacks productive of 
severe economic inadaptability.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

3.  The RO should then schedule the 
veteran for a VA medical examination of 
his TMJ, to be conducted by a 
maxillofacial specialist.  The claims 
folder, which should already include at 
least a copy of this remand, should be 
made available to the examiner prior to 
the examination and, again, if the 
veteran fails to report for the medical 
examination without good cause, the RO 
should indicate so, in a memorandum to 
the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the private medical statement 
of June 1996, the reports of the VA 
neurological disorders and dental 
examinations of October 1997, and a copy 
of this remand.  He or she should also be 
asked to request, and interpret for the 
record, any studies or tests deemed 
necessary, to include X-Rays and/or MRI's 
of the veteran's TMJ, conduct a thorough 
medical examination of the veteran's TMJ 
and thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  Objective findings as to the 
current range of lateral excursion 
of the veteran's TMJ, in 
millimeters.

C.  Objective findings as to the 
current inter-incisal range of 
motion of the veteran's TMJ, also in 
millimeters, as compared to those 
ranges of motion that were reported 
in the above medical statement of 
June 1996 and VA report of October 
1997.

D.  A statement, in accordance with 
the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), 
regarding any functional loss of the 
veteran's TMJ's ability to function 
normally due to factors including 
weakened movement, painful motion 
and excess fatigability with use.

Again, the examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

5.  After the above development has been 
accomplished, the RO should re-
adjudicate, separately, the two issues on 
appeal, especially with regard to the 
additional evidence that was obtained.  
The re-adjudication of the issue of an 
increased rating for the service-
connected TMJ dysfunction should reflect 
the RO's review of that issue under the 
criteria discussed by the Court in 
DeLuca, while the re-adjudication of both 
issues should also reflect the RO's 
consideration of the question of whether 
a referral for a possible extra-schedular 
evaluation is warranted in either case, 
or in both cases. 

If, upon re-adjudication of the appealed issues, any of the 
benefits sought on appeal remains denied, a Supplemental 
Statement of the Case should be provided to the veteran and 
his representative, with an appropriate period to respond, 
and the claims folder should thereafter be returned to the 
Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appealed claims must be afforded expeditious treatment by 
the RO, as the law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








